              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:18-cv-00315-MR


MC1 HEALTHCARE LLC, d/b/a        )
MOUNTAINSIDE,                    )
                                 )
                    Plaintiff,   )
                                 )
      vs.                        )                 ORDER
                                 )
MOUNTAINSIDE SOLUTIONS, INC.     )
n/k/a MOUNTAINVIEW RECOVERY, )
INC., and MICHAEL E. ELKINS,     )
                                 )
                    Defendants.  )
________________________________ )

      THIS MATTER is before the Court on the Plaintiff’s motions for the

admission of attorneys David G. Ebert and Mioko C. Tajika as counsel pro

hac vice [Docs. 41, 42]. Upon careful review and consideration, the Court

will allow the motions.

      IT IS, THEREFORE, ORDERED that the Plaintiff’s motions [Docs. 41,

42] are ALLOWED, and David G. Ebert and Mioko C. Tajika are hereby

granted pro hac vice admission to the bar of this Court, payment of the

required admission fees having been received by the Clerk of this Court.

      IT IS SO ORDERED.        Signed: November 9, 2018
